       Case: 1:18-cv-01960 Document #: 27 Filed: 06/26/19 Page 1 of 1 PageID #:55



                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name R. David Donoghue

Firm     Holland & Knight LLP

Street Address 150 N. Riverside Plaza, Suite 2700

City/State/Zip Code Chicago, IL 60606

Phone Number 312-578-6553

Email address david.donoghue@hklaw.com

ARDC (Illinois State Bar members, only) 6273840

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.

Case Number                      Case Title                        Assigned Judge
16-cv-11294                      Reliford v. Dart, et al.          Andrea R. Wood
15-cv-10734                      Catilina Nominees Proprietary     Andrea R. Wood
18-cv-1960                       HP Tuners LLC v. Matthew Ha Charles P. Kocoras




 /s/ R. David Donoghue                                       June 27, 2019
_______________________________                              ___________________BBBB
Signature of Attorney                                        Date


Rev. 0127201
